Citation Nr: 0434059	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
arthritis of the left ankle, currently evaluated at 20 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
left ankle post-traumatic arthritis and assigned a 20 percent 
evaluation.  The veteran, who had active service from August 
1954 to September 1957, expressed disagreement with the 
initial evaluation assigned for his left ankle post-traumatic 
arthritis, and the case was referred to the Board for 
appellate review.  

The veteran's representative asserts that the veteran has 
other left foot and leg disabilities (other than the left 
ankle itself) for which service connection should be 
established and separate evaluations assigned.  The Board 
notes that the record does indicate that the veteran has 
bunions and pes planus of the left foot and the 
representative makes reference to a January 2003 private 
examiner's findings of left lower extremity dysfunction and 
chronic edema.  These matters are referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left ankle manifests symptomatology greater 
than marked limitation of motion, and by analogy, is 
productive of ankylosis of the ankle in dorsiflexion between 
0 and 10 degrees.  



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for post-traumatic 
arthritis of the left ankle have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.68, 4.71a, 
Diagnostic Code 5299-5270 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The newly-defined duty to notify includes explicit 
notification of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claims for increased disability ratings.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such specific notice is required.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Review of the claims file reveals 
that the veteran has not yet been provided with this type of 
specific notice.

However, increased ratings claims are generally considered to 
be "downstream" issues from the original grants of service 
connection.  Recently, the VA General Counsel promulgated an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case (SOC).  Id.  Such was done in the present case.  In this 
regard, the Board notes that an August 2002 letter provided 
notice of the VCAA as it pertained to the service connection 
claim.  A subsequent March 2003 SOC properly provided notice 
as to the "downstream" issue of an increased rating.  Thus, 
no further notice is required.

The Board notes further that pursuant to the VCAA, VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  In this regard, the Board notes that 
the veteran's service medical records are associated with the 
claims file as well as his treatment records. The veteran has 
also been afforded a VA examination in connection with his 
current appeal.  The veteran has not indicated to the Board 
that there is any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is 
complete, and this matter is ready for appellate review.  

Background and Evidence

Historically a rating decision dated November 6, 2002 granted 
service connection for left ankle post-traumatic arthritis 
and evaluated it at 20 percent disabling.  This decision was 
based on service medical records, indicating a compound 
dislocation of the left subtalar joint with no artery or 
nerve involvement, and a compounded and comminuted avulsion 
type fracture of the left lateral aspect of the talus with no 
artery or nerve involvement; VA and private treatment 
records; and an August 2002 VA examination.  

Private medical records from May 2000 note that the veteran 
had chronic deformity of the left ankle and some decreased 
range of motion in the left ankle.  Private medical records 
from October 2000 were submitted after the November 2002 
rating decision.  These records indicate that the veteran had 
evidence of a left ankle fracture and had decreased flexion 
and extension of his ankle.  Additional private records from 
July 2001 note the veteran's history of a compound fracture 
of the left ankle.  It was reported that the left ankle was 
bigger than the right ankle, and that the veteran reported 
significant pain and discomfort.

VA outpatient records refer to the veteran's left ankle.  In 
March 2002 the examiner noted that the veteran had chronic 
pain in the left ankle and foot.  In April 2002, the veteran 
was seen for complaints of weight bearing and throbbing pain 
in his left foot.  He had chronic but intermittent edema of 
the left foot and ankle.  He was diagnosed with bunion 
formation and osteoarthritis at the first metatarsophalangeal 
joint as well as localized degenerative arthritic change at 
the talonavicular articulation, and pes planus.  Records from 
May 2002 note the veteran's history and indicates that the 
veteran had pain in the left ankle for the past 50 years.  
The veteran had a history of injury to the left ankle and 
foot, and was treated with serial castings in the 1950's.  
The veteran stated he had pain in the left ankle while 
bearing weight and also chronic pain at night as well.  He 
described the pain as throbbing pain and occasional burning.  
He also had intermittent edema of the left ankle and foot.  
He had not used a cane or other assistive over the years.  
The examiner noted that he had post-traumatic arthritis of 
the left ankle as well as pes planus.  He also had a markedly 
decreased range of motion of the left ankle and left toes as 
well as decreased sensation over the left foot both dorsally 
and on the plantar aspect.  The veteran was noted to be 
limping on the left side and was unable to stand on the left 
lower extremity due to pain in the left ankle.  He also had 
balance problems.  X-rays dated in May 2002 showed bunion 
formation and degenerative osteoarthritis of the first 
metatarsophalangal joint, localized degenerative arthritic 
change at the talonavicular articulation, and pes planus.  
The examiner noted an impression of chronic pain in the left 
ankle and foot, secondary to degenerative joint disease of 
the left ankle and foot, and chronic pain.  

In August 2002, the veteran underwent a VA examination.  The 
veteran provided a history that he fell while in the Air 
Force and was in a cast for 2 - 3 months and that he had 
surgery.  He stated that he never recovered from that injury 
and had suffered from pain ever since.  The veteran reported 
that he had gone through various physical therapy treatments 
but that this had not helped.  He also used a cane and 
special shoes.  During the physical examination, the examiner 
noted that the left ankle was bigger than the right ankle and 
that the left ankle motion was very limited.  The range of 
motion of his left ankle was from 0 to 20 degrees of flexion 
that was limited due to pain and restricted motion.  The 
extension was from 0 to 10 degrees at the most.  Pronation of 
the left ankle joint was from 0 to 5 degrees and caused pain.  
Supination was from 0 to 10 to 15 degrees causing pain with 
very restricted movement.  There were some areas of 
tenderness with pressure in the heel area, as well as a lot 
of calcifications noted around the left ankle joint.  There 
was no swelling or edema at the examination.  The examiner 
diagnosed the veteran with post-traumatic arthritis of the 
left ankle and stated that this was a residual from the 
injuries that the veteran had in the military, causing him a 
significant amount of pain and limitations in motion.  

A VA outpatient record from November 2002 noted that the 
veteran's dorsiflexion was 5 degrees and his plantar flexion 
was 15 degrees.  The veteran had very limited inversion and 
eversion and generalized atrophy of intrinsic muscles and 
hypertropic changes at the medial side of the ankle.  The 
veteran was diagnosed with advanced traumatic arthritis with 
valgus deformity of the left ankle. 

In private medical records from January 2003, the examiner 
noted that the veteran's foot was in a slight valgus position 
and his ankle range of motion was a total of 15 degrees.  He 
was found to have 5 degrees of dorsiflexion with 10 degrees 
of plantar flexion from neutral.  The veteran was not able to 
actively flex and extend the ankle to the end limits of his 
range of motion, and had very little ability to actively move 
the ankle joint on his own.  There also appeared to be 
spurring along the posterior subtalar joint medially with 
marked limitation of subtalar and mid tarsal joint motion as 
well.  The examiner's assessment was chronic midtarsal and 
subtalar joint breakdown secondary to a previous ankle 
fracture.  The examiner noted marked limitation at 15 degrees 
of ankle range of motion with significant lower leg muscle 
dysfunction.  

A VA medical record from February 2003 noted the veteran's 
post-traumatic left ankle arthritis.  In March 2003, a record 
noted in the history that various examiners had recommended 
him to wear an air splint, "stable shoes," and other 
various orthotics.  At this examination the examiner noted 
the veteran had a very antalgic gait.  He also noted that the 
ankle had a plantar flexion contracture and a lot of bony 
deformity and that the veteran was only partially able to 
bear weight.  X-rays showed diffuse arthritis with multiple 
joint involvement.  The examiner suggested immobilizing the 
ankle.  

In May 2003, Rick W. Tiller, D.P.M. submitted a letter that 
stated that the veteran sustained a compound fracture during 
his military service and had difficulty with his ankle ever 
since that time.  At the time of the physical exam, the 
veteran was found to have a total range of motion of 15 
degrees of his ankle with 5 degrees of dorsiflexion and only 
10 degrees of plantar flexion from neutral.  He stated that 
this compares to approximately 50 degrees which would be 
expected in a normal ankle which would have 10-15 degrees of 
dorsiflexion with approximately 40 degrees of plantar 
flexion.  The veteran was also found to have severe 
degenerative changes in the ankle and rearfoot.  The rearfoot 
changes were associated with the ankle due to the lack of 
motion.  The examiner summarized that the veteran could 
function only with slow walking, with him being incapable of 
any other physical activity due to lack of movement and the 
pain he experienced with that limited motion.  

In May 2003 the veteran was afforded a hearing at the VA 
Regional Office in Detroit, Michigan.  At this hearing, the 
veteran offered testimony of the symptomatology he 
experienced, the treatment he received, and the functional 
limitations caused by his disability.  He also testified as 
to the nature of his original injury.  


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a question arises as to which of two disability ratings 
applies under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In addition, in evaluating disabilities of 
the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

When an unlisted condition is encountered, it is permissible 
to rate this condition under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localizations and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  However, the combined ratings 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, where amputation to 
be performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation provided for by Diagnostic Code 5165.  See 
38 C.F.R. § 4.68.

The veteran's left ankle disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis, 
which in turn is evaluated under Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 indicates that 
the rating should be assigned based on the limitation of 
motion under the appropriate diagnostic code for the joint 
involved, or in this case under Diagnostic Code 5271 for 
limitation of ankle motion.  The veteran is currently 
receiving a 20 percent evaluation based on marked limitation 
of ankle motion.  The 20 percent evaluation represents the 
maximum evaluation based on limitation of motion under 
Diagnostic Code 5271.  

Higher evaluations for disabilities of the ankle are provided 
under Diagnostic Code 5270 for ankylosis of the ankle.  A 
20 percent evaluation is for assignment for ankylosis of the 
ankle in plantar flexion less than 30 degrees; a 30 percent 
evaluation for ankylosis of the ankle in planter flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees; and a 40 percent evaluation for 
ankylosis of the ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or aversion deformity.  
38 C.F.R. § 4.71(a), Diagnostic Code 5270.  

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's left ankle disability is more 
severe than currently evaluated.  VA outpatient records from 
November 2002 as well as a letter from a private examiner 
from May 2003 indicate that the veteran's left ankle 
dorsiflexion was limited to approximately 5 degrees.  Normal 
range of motion for the ankle is 20 degrees for dorsiflexion 
and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate 
II (2004).  Several examiners have also described a 
disability picture that involves very little ability of the 
veteran to actively move the ankle, and it has been noted 
that the veteran's left ankle disability involves plantar 
flexion contracture and bony deformity.  Although the Board 
is cognizant that ankylosis by definition is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure", the Board finds that the impairment caused by the 
very little remaining motion in the veteran's left ankle is 
tantamount to that caused by having that joint ankylosed.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted).  Overall, the Board finds that the current 
symptomatology including severely limited motion, pain and 
tenderness of the ankle, swelling, weakness, and an inability 
to bear weight, all shown to be attributable to the veteran's 
post-traumatic arthritis of the left ankle is consistent with 
a 30 percent evaluation under Diagnostic Code 5270.  The 
Board finds that a 30 percent evaluation for the veteran's 
disability is most appropriate in this case as the 
demonstrated symptomatology does not equate to the degree of 
ankylosis that must be shown in order to warrant a 40 percent 
evaluation under the provisions of Diagnostic Code 5270.  

The veteran and his representative also assert that the 
veteran should be assigned a separate rating for 
osteoarthritis of the ankle joint, in addition to the 
evaluation for post-traumatic arthritis of the left ankle.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In this case, the current assigned 
evaluation contemplates limitation of motion, and as the same 
symptomatology would be contemplated when evaluating 
arthritis under the Rating Schedule, the Board finds that 
this would result in pyramiding.  

The veteran and his representative also assert that the 
veteran should receive a separate rating for other foot and 
leg disabilities other than for the left ankle itself.  As 
indicated above, these matters have been referred to the RO 
for appropriate action.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered, whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).   In this regard, the 
provisions of 38 C.F.R. § 4.21 permit the Board to utilize 
the Schedule for Rating Disabilities and assign an evaluation 
commensurate with the veteran's overall disability picture.  
In addition, there has been no assertion or showing by the 
veteran that his left ankle disability has resulted in 
interference with employment beyond that contemplated by the 
regular schedular standards or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for post-traumatic 
arthritis of the left ankle is granted.  



	                        
____________________________________________
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



